DETAILED ACTION
	This action is responsive to applicant’s communication filed 04/18/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 14-17 are rejected under 35 U.S.C. 112(b).
Claims 1-20 are rejected under 35 U.S.C. 103.

Response to Arguments
	Due to the amendment to claim 10, the objection of claim 10 for minor informalities made in the prior office action has been withdrawn.

Applicant’s arguments regarding the prior art have been fully considered but are respectfully moot given the new grounds for rejection necessitated by the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 14 recites the limitation "wherein the dispatch service is configured to also provide the authentication credentials to the web service" in line 9.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of a “dispatch service”. Since there is no previous recitation of a dispatch service, it is further unclear what is meant by “also provide”, since it is unclear what the dispatch service previously provided.
Claims 15-17 are rejected due to their dependencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over ROGERS (US 2019/0340816 A1) in view of BOOTHBY (US 2019/0230080 A1) and further in view of SINGH (US 11,070,540 B1).

Regarding Claim 1, ROGERS teaches a display system for displaying virtual content in a three-dimensional (3D) spatial environment, the display system comprising: a head-mounted display configured to present virtual content to an eye of a user of the display system; (“In particular embodiments, the client system 130 may use the virtual reality headset 132 to render, in a virtual space, a panel 202 that includes one or more applications 210a-210h, such as third-party applications that include games, a web browser, and any other kind of applications that may be supported by a virtual reality system. FIG. 2A illustrates a user 101 wearing a virtual reality headset 132 and using virtual reality input devices 134 to interact with a virtual reality environment 200” Paragraph 0046. See Figure 2A, which shows a 3D spatial environment generated by a head-mounted display.)
and circuitry in communication with the head-mounted display, the circuitry configured to: (See Paragraphs 0035 and 0084 and Figures 1 and 14, which discuss the circuitry of the HMD computing device.)
execute an application configured to present application-specific virtual content to the user; (“FIG. 2B illustrates the result of selecting the application 210h (e.g., a web browser), which may cause the display of a panel 204 for the application 210h. In particular embodiments, the application 210h may include a plurality of selectable media 216a-216c and a media 216c to sign-in.” Paragraph 0047. See Figure 2B, which shows the execution of an application in the virtual reality environment.)
receive an authorization request from the application to authorize the user with a web service; (“FIG. 2C illustrates after selecting the media 216c a sign-in box 218 related to third-party content may appear, which may include input fields 220a-220b. As illustrated in FIG. 2C, the user 101 may "click" on an input field 220a to proceed with inputting the information to sign-in to use third-party content associated with the media 216c.” Paragraph 0047. A user selects a control that initiates an authorization request to authorize the user with a third-party service. See Figures 2C and 2F, which show example authorization windows that are generated after receiving the authorization request.)
ROGERS does not teach background the application; execute an authorization service configured to: cause the head-mounted display to present to the user a modal authorization window configured to accept user input including authentication credentials and to prevent other applications from receiving any user input; receive… the authentication credentials included in the user input; communicate the authentication credentials to the web service; …receive an access token from the web service, the access token indicative of successful authorization by the web service; and communicate the access token to the application; terminate the authorization service; and foreground the application.
However, BOOTHBY, which is directed to authorizing a user using a modal window (Abstract, Figure 4), teaches background the application; execute an authorization service configured to: (“The redirect causes the verifying server to provide the second web page to the computer user's browser, as shown at 40. The verifying server provides the second web page as a foreground window positioned over a backdrop frame. The content of the backdrop frame is provided by the requesting party.” Paragraphs 0061-62. The application of the requesting web page is put in the background, while a verifying server [authorization service] is executed in the foreground.)
cause the head-mounted display to present to the user a modal authorization window configured to accept user input including authentication credentials and to prevent the other applications from receiving any user input; (“The foreground window includes editable text fields where the computer user may enter the data to be verified, as indicated at 50.” Paragraph 0062. “The foreground window may be presented as a suitably-sized and suitably positioned modal window, for example to occupy a central position within the second web page. The foreground window may be presented as a lightbox relative to the backdrop frame, for example by greying out the colors of the backdrop frame. The backdrop frame may be provided as an iFrame. The backdrop frame is preferably modeless, such that the user cannot interact with the backdrop frame.” Paragraph 0028. A foreground modal window is presented to a user in order to obtain the user’s login or payment credentials. See Figure 4 window 120. The user is prevented from interacting with the application in the background. Also see Paragraph 0010, which describes that only a modal window can be interacted with when active, i.e. the running applications would be prevented from receiving user input.)
receive… the authentication credentials included in the user input; communicate the user input to the web service; (“Once the data has been entered by the computer user, the verifying server may verify the data, for example by checking the data against entries stored in a database.” Paragraph 0063. The user’s input is communicated to a database hosted by the verifying service.)
…receive an access token from the web service, the access token indicative of successful authorization by the web service; and communicate the access token to the application; (“When the tokenized payments scheme provider 35 receives the authorization indicated at 206, the tokenized payments scheme provider 35 verifies the user identity and password, checks the consumer 15 has sufficient funds or credit and, if all is correct, authorizes the transaction. The tokenized payments scheme provider 35 then sends a confirmation to the merchant 25 that the transaction is authorized via a secure back channel as shown at 207.” Paragraph 0093. If authorization is successful, a confirmation message is provided to the application, and the user’s authorization request is completed. The tokenized payment scheme provider is a web service.)
terminate the authorization service; and foreground the application. (“Hence, as shown at 80, the requesting server 26 provides the third web page that either confirms to the computer user 15 that the verification was successful or notifies the computer user 15 that the verification was unsuccessful. As shown at 90, the computer user 15 may view the third web page and may then continue browsing.” Paragraph 0069. After the user’s credentials are verified or not verified, the authorization service is terminated and the user is redirected to a confirmation page of the website that the user was viewing. The modal window is therefore no longer displayed in the foreground and the application that was in the back drop moves into the foreground.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the authorization of a user accessing application content in a virtual reality environment taught by ROGERS by backgrounding the application and displaying a modal window for obtaining the user’s credentials for verification by an authorization service as taught by BOOTHBY. Since both references teach aspects of user authorization, the combination would yield predictable results. Such an implementation would amount to presenting the modal window of BOOTHBY in the virtual reality environment of ROGERS, or alternatively to converting the foreground windows used for authorization such as in Figures 2C and 2E into modal windows that communicate with a third party authorization service. Such an implementation would improve security and prevent unintended input into the application. As further discussed by BOOTHBY (Paragraphs 0025 and 0068), use of the modal window “fosters an increased level of trust for the user, satisfies the desire of the requesting server to retain some control of how the second webpage is presented, and also allows the verifying party to control how the data are to be entered.”
ROGERS in view of BOOTHBY does not teach that the authorization credentials are received at a dispatch service and wherein the dispatch service is configured to also provide the authentication credentials to the web service in response to a second authorization request from a second application.
However, SINGH, which is directed to a single-sign on process, teaches that the authorization credentials are received at a dispatch service (“Tenants 16 connect to gateway 8 via access network 6 to receive connectivity to subscriber services for applications hosted by tenants 16. In this way, access network 6 may include a tenant portal to service provider network 2 which allows tenants 16 to exchange information with service provider network 2. A user of tenants 16 may be a subscriber who represents, for instance, an enterprise, a residential subscriber, or a mobile subscriber.” Column 8:37-44. “The request to initiate the authentication process may be, in some cases, based on application 30A receiving a request from a user interface (e.g., user interface 18A) to access application 30A. To initiate the authentication process, controller 200 may send a request for login information to user interface 18A. User interface 18A may present information to a user and detect responsive input in the form of login information. User interface 18A may output information about the login information over the network to the controller 200.” Column 17:53-61. See Figure 1: access network 6 is a dispatch service that communicates between the user interface 18 and the SSO unit 26. The authentication credentials are received at the dispatch service to be provided to the web service for authenticating the user. Also see Column 11:47-67.)
and wherein the dispatch service is configured to also provide the authentication credentials to the web service in response to a second authorization request from a second application. (“the controller represents an SSO server configured to create an assertion enabling more than one application to authenticate the user after the controller handles a single login procedure. For example, after receiving the login credentials, the controller may create an assertion including information indicative of attributes (e.g., tenants and roles) associated with the user.” Column 3:47-52. “if the user attempts to access a second application (a second service provider), the SSO server may send the assertion the second application, enabling the user to access the second application. In this way, the user may access more than one application supported by the computer network by performing a single login procedure” Column 2:9-15. See Figure 1: if the user of user interface 18 attempts to access a second application, that request would be communicated to the SSO server 20 (web service) via the access network 6 (dispatch service). Since it is a single-sign on server, the same authentication credentials are provided in response to the second request.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the modal window in a VR environment for receiving authentication information of a user for accessing an application taught by ROGERS in view of BOOTHBY by incorporating the single-sign on server and dispatch service for authenticating the user with more than one application taught by SINGH. Since SINGH is also directed to authenticating users over a network, the combination would have yielded predictable results. As taught by SINGH (Col. 9:13-15), such an implementation would improve the user experience by allowing the user to gain access to more than one application supported by a network with a single login procedure.

Regarding Claim 2, ROGERS in view of BOOTHBY and SINGH further teaches wherein the application comprises an immersive application. (ROGERS, “a panel 202 that includes one or more applications 210a-210h, such as third-party applications that include games, a web browser, and any other kind of applications that may be supported by a virtual reality system.” Paragraph 0046. A game application is an example of an immersive application. Furthermore, any application displayed in an augmented or virtual reality environment, as discussed in Paragraph 0045, would be considered an “immersive” application to one of ordinary skill in the art.)

Regarding Claim 3, ROGERS in view of BOOTHBY and SINGH further teaches wherein the head-mounted display is configured to present the application-specific virtual content and not to display to virtual content generated by other applications executed by the display system. (ROGERS, “In particular embodiments, the application 210h may include a plurality of selectable media 216a-216c and a media 216c to sign-in. As illustrated in FIG. 2B, the user 101 may select the media 216c by pointing the pointer 212 at a desired location and inputting an input into the virtual reality input device(s) 134. In particular embodiments, the application 210h may be grayed out to highlight that it is an opened application.” Paragraph 0047. See Figure 2B: the content of the opened application is displayed and an indication is made to show that the application is opened. The content of the other available applications is not displayed.)

Regarding Claim 4, ROGERS in view of BOOTHBY and SINGH further teaches wherein the application comprises a landscape application. (ROGERS, “In particular embodiments, the user 101 may be sitting on a bed 1102 while seeing a virtual reality environment 1100 that may include generated virtual reality elements 1104 (e.g., a theater stage) and a panel 1106 displaying content and/or an application (e.g. a video) that has been selected by the user 101. The panel 1106 may be fixed relative to a location in the virtual reality environment 1100.” Paragraph 0068. It would have been obvious for any type or orientation of application to be displayed by the virtual reality system. A video projected on a wall of a room would read on a “landscape” application.)

Regarding Claim 5, ROGERS in view of BOOTHBY and SINGH further teaches wherein the head-mounted display is configured to present the application-specific virtual content and also to display to virtual content generated by other applications executed by the display system. (ROGERS, “If the client system determines the requested user interface element is not a system user interface element, the method may proceed to step 450, where the client system may generate a third-party application user interface element for a second dedicated plane of the virtual reality environment. In particular embodiments, the first dedicated plane may be distinct from the second dedicated plane.” Paragraph 0052. Multiple panels may be displayed with application content from the computing system itself or third-party content. Also see Paragraph 0053, which discusses authorization of interaction with other applications while a user is interacting with an active application.)

Regarding Claim 6, ROGERS in view of BOOTHBY and SINGH further teaches wherein said backgrounding the application comprises causing the circuitry to perform one or more of: execute the application at a lower priority, hide the application-specific virtual content, reduce an opacity or luminance of the application-specific virtual content, increase a transparency of the application- specific virtual content, increase a display depth of the application-specific virtual content, decrease a size of the application-specific virtual content, or prevent the application from receiving user input. (BOOTHBY, “an intermediate window with reduced opacity, say 50% opacity, may be positioned behind the lightbox window and in front of the backdrop frame to create a shadowed effect for the backdrop frame” Paragraph 0067. “the verifying server may disable all functionality of the backdrop to ensure it is modeless. The verifying server may disable all scripts, all forms or all top level browsing access associated with the backdrop (or any combination of these).” Paragraph 0029. Backgrounding the application includes at least preventing user interaction with the application or changing an opacity of the application.)

Regarding Claim 7, ROGERS in view of BOOTHBY and SINGH further teaches wherein said foregrounding the application comprises causing the circuitry to perform one or more of: execute the application at a higher priority, display the application-specific virtual content, increase an opacity or luminance of the application-specific virtual content, decrease a transparency of the application-specific virtual content, decrease a display depth of the application-specific virtual content, increase a size of the application-specific virtual content, or allow the application to receive user input. (BOOTHBY, “an intermediate window with reduced opacity, say 50% opacity, may be positioned behind the lightbox window and in front of the backdrop frame to create a shadowed effect for the backdrop frame” Paragraph 0067. “the verifying server may disable all functionality of the backdrop to ensure it is modeless. The verifying server may disable all scripts, all forms or all top level browsing access associated with the backdrop (or any combination of these).” Paragraph 0029. Backgrounding the application includes at least preventing user interaction with the application or changing an opacity of the application. Therefore, when the modal window is not displayed and the application is displayed back in the foreground, it would have been obvious that the opacity is returned to normal or the functionality is returned to normal.)

Regarding Claim 8, ROGERS in view of BOOTHBY and SINGH further teaches wherein the head-mounted display is configured to display the modal authorization window in a lazy headlock setting. (ROGERS, “If, instead, the virtual environment 1100 is fixed relative to the user's headset, the user may be able to see the entire panel 1106 regardless of his viewing orientation. However, doing so would also result in other virtual reality elements, such as the theater stage 1104, rows of seats in the virtual theater, other virtual movie-goers, etc., to also track the user's headset and lose an element of physical realism of being in a virtual environment. For example, no matter how the user turns his head, what is shown would remain the same (e.g., the user would continue to see the panel 1106 directly in front of him).” Paragraph 0069. This is equivalent to a “lazy-headlock setting”. It would have been obvious for the modal authorization window taught by BOOTHBY to also be fixed relative to the user’s headset.)

Regarding Claim 9, ROGERS in view of BOOTHBY and SINGH further teaches wherein the head-mounted display is configured to display the modal authorization window at a position that moves in response to a head movement of the user. (ROGERS, “FIG. 11B illustrates the result of enabling a reorientation mode of the panel 1106, which may allow the user 101 to change position and the panel 1106 follows the user's center line 1110 of his field of view. In particular embodiments, the generated virtual reality elements 1104 may stay in the same location within the virtual reality environment 1100, but the panel 1106 may follow the user's head motion. The client system 130 may receive sensor data indicative of a change in viewpoint of the user 101 and reorient the panel 1106 according to the sensor data.” Paragraph 0071. A subset of user interface elements moves according to the head movement of the user while other elements remain fixed. It would have been obvious in view of BOOTHBY for the modal window to be a user interface element that moves according to the head movements of the user.)

Regarding Claim 10, ROGERS in view of BOOTHBY and SINGH further teaches wherein the modal authorization window from the web service comprises one or more of: a sign-on window, a window configured to accept a user password, or a window configured to accept user payment credentials. (BOOTHBY, “the data may be details relating to a financial account or payment card of the consumer. For example, for card payments, the data may be a card number, expiry date and CVV. For monetary transfers, the data may be a sort code and account number. If a tokenized payment is being performed, the data may correspond to a PIN, password or similar” Paragraph 0031. Also see Paragraph 0070 and 0092 and Figure 4, which describe examples of the modal authorization window and the data to be entered.)

Regarding Claim 11, ROGERS in view of BOOTHBY and SINGH further teaches wherein the authorization service is executed as a child of the application. (BOOTHBY, “Frames in general allow a browser window to be split, with each frame showing different content. iFrames allow linking to different servers, i.e. the content for each iFrame may be provided by documents stored on different servers. The iFrame may be presented as a lightbox modal window. A modal window is subordinate to the main window and creates a mode of operation where only the modal window is active for interaction with the user and where the main window cannot be used.” Paragraph 0010. The modal authorization window is subordinate to the main window, which is equivalent to the authorization window being a child of the main application.)

Regarding Claim 12, ROGERS in view of BOOTHBY and SINGH further teaches wherein the authorization service is called from the application via an application programming interface (API) call. (BOOTHBY, “the requesting server 26 redirects the computer user to a second web page hosted by the verifying server 36, as shown at 30. The redirect contains the URL of the second web page as provided by the verifying party 35, and also contains an embedded URL link within the URL redirect. The embedded URL link points to a resource of the requesting party 25 that defines the content to be included in the backdrop frame of the second web page. The resource may be provided by the requesting server 26 or another server provided by the requesting party 25. As shown at 40, when the verifying server 36 receives the redirect, it uses the embedded URL when constructing the second web page. For example, the verifying server 36 may construct the second web page using html with the backdrop frame appearing as an iFrame, and the contents of the backdrop frame may be defined by including the embedded URL. The contents of the backdrop frame are preferably delivered using https. The verifying server 36 also constructs the foreground window, for example as a lightbox window, and defines the content of the foreground window” Paragraphs 0066-67. A call is made to the requesting server after a user activates a control in the application. While the call is an http request, an API call would be an obvious variant.)

Regarding Claim 13, ROGERS in view of BOOTHBY and SINGH further teaches wherein the web service is a third-party web service accessed remotely from the display system. (BOOTHBY, “Verification is not performed by the requesting server, but is instead performed by a third party using a verifying server. When the computer user clicks on the control to indicate that they wish to enter data that requires verification, the requesting server redirects the computer user to a second web page hosted by the verifying server, as shown at 30. The verifying server is provided by a verifying party.” Paragraph 0061. See Figure 3 which shows a communication diagram including a verifying server separate from the user’s computing system and the requesting server, which is displaying the website or application being accessed by the user. The verifying server is therefore a third-party web service.)

Regarding Claim 14, ROGERS teaches a method for authorizing a user of a mixed reality display system, the method comprising: (“In particular embodiments, the client system 130 may use the virtual reality headset 132 to render, in a virtual space, a panel 202 that includes one or more applications 210a-210h, such as third-party applications that include games, a web browser, and any other kind of applications that may be supported by a virtual reality system. FIG. 2A illustrates a user 101 wearing a virtual reality headset 132 and using virtual reality input devices 134 to interact with a virtual reality environment 200” Paragraph 0046. See Figure 2A, which shows a 3D spatial environment generated by a head-mounted display. Also see Paragraph 0035, which discusses that the virtual reality environment is an augmented or mixed reality environment.)
receiving a request from an application executing on the mixed reality display system to authorize the user with a web service; (“FIG. 2C illustrates after selecting the media 216c a sign-in box 218 related to third-party content may appear, which may include input fields 220a-220b. As illustrated in FIG. 2C, the user 101 may "click" on an input field 220a to proceed with inputting the information to sign-in to use third-party content associated with the media 216c.” Paragraph 0047. A user selects a control that initiates an authorization request to authorize the user with a third-party service.)
displaying to the user an authorization window configured to accept user input including authentication credentials associated with authorization by the web service (“FIG. 2C illustrates after selecting the media 216c a sign-in box 218 related to third-party content may appear, which may include input fields 220a-220b. As illustrated in FIG. 2C, the user 101 may "click" on an input field 220a to proceed with inputting the information to sign-in to use third-party content associated with the media 216c.” Paragraph 0047. “FIG. 2F illustrates the result of selecting the "Yes" confirmation button 228a, which may cause the display of input fields 230a-230b which the user 101 may select by pointing the pointer 212 at a desired location and inputting an input into a virtual reality input device 134” Paragraph 0048. See Figures 2C and 2F, which show example authorization windows that are generated after receiving the authorization request.)
ROGERS does not teach and to prevent other applications from receiving any user input; communicating the authentication credentials to the web service… receiving an access token from the web service, the access token indicative of successful authorization by the web service; and communicating the access token to the application.
However, BOOTHBY, which is directed to authorizing a user using a modal window (Abstract, Figure 4), teaches and to prevent the other applications from receiving any user input; (“The foreground window includes editable text fields where the computer user may enter the data to be verified, as indicated at 50.” Paragraph 0062. “The foreground window may be presented as a suitably-sized and suitably positioned modal window, for example to occupy a central position within the second web page. The foreground window may be presented as a lightbox relative to the backdrop frame, for example by greying out the colors of the backdrop frame. The backdrop frame may be provided as an iFrame. The backdrop frame is preferably modeless, such that the user cannot interact with the backdrop frame.” Paragraph 0028. A foreground modal window is presented to a user in order to obtain the user’s login or payment credentials. See Figure 4 window 120. The user is prevented from interacting with the application in the background. Also see Paragraph 0010, which describes that only the modal window can receive user input, i.e. the other applications cannot receive any user input.)
communicating the authentication credentials to the web service; (“Once the data has been entered by the computer user, the verifying server may verify the data, for example by checking the data against entries stored in a database.” Paragraph 0063. The user’s input is communicated to a database hosted by the verifying service.)
…receiving an access token from the web service, the access token indicative of successful authorization by the web service; and communicating the access token to the application. (“When the tokenized payments scheme provider 35 receives the authorization indicated at 206, the tokenized payments scheme provider 35 verifies the user identity and password, checks the consumer 15 has sufficient funds or credit and, if all is correct, authorizes the transaction. The tokenized payments scheme provider 35 then sends a confirmation to the merchant 25 that the transaction is authorized via a secure back channel as shown at 207. The tokenized payments scheme provider 35 also sends a redirect to the consumer's browser 16 as shown at 208. This causes the consumer's browser 16 to be redirected to a website provided by the merchant server 26 that provides notification as to whether or not the transaction was authorized, as shown at 209” Paragraph 0093. If authorization is successful, a confirmation message is provided to the application, and the user’s authorization request is completed.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the authorization of a user accessing application content in a virtual reality environment taught by ROGERS by backgrounding the application and displaying a modal window for obtaining the user’s credentials for verification by an authorization service as taught by BOOTHBY. Since both references teach aspects of user authorization, the combination would yield predictable results. Such an implementation would amount to presenting the modal window in the virtual reality environment of ROGERS, or to converting the foreground windows such as in Figures 2C and 2E into modal windows that communicate with a third party authorization service. Such an implementation would improve security and prevent unintended input into the application. As further discussed by BOOTHBY (Paragraphs 0025 and 0068), use of the modal window “fosters an increased level of trust for the user, satisfies the desire of the requesting server to retain some control of how the second webpage is presented, and also allows the verifying party to control how the data are to be entered.”
ROGERS in view of BOOTHBY does not teach wherein the dispatch service is configured to also provide the authentication credentials to the web service in response to a second authorization request from a second application.
However, SINGH, which is directed to an SSO process, teaches wherein the dispatch service is configured to also provide the authentication credentials to the web service in response to a second authorization request from a second application (“the controller represents an SSO server configured to create an assertion enabling more than one application to authenticate the user after the controller handles a single login procedure. For example, after receiving the login credentials, the controller may create an assertion including information indicative of attributes (e.g., tenants and roles) associated with the user.” Column 3:47-52. “if the user attempts to access a second application (a second service provider), the SSO server may send the assertion the second application, enabling the user to access the second application. In this way, the user may access more than one application supported by the computer network by performing a single login procedure” Column 2:9-15. See Figure 1: if the user of user interface 18 attempts to access a second application, that request would be communicated to the SSO server 20 (web service) via the access network 6 (dispatch service). Since it is a single-sign on server, the same authentication credentials are provided in response to the second request. Also see Column 11:47-67.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the modal window in a VR environment for receiving authentication information of a user for accessing an application taught by ROGERS in view of BOOTHBY by incorporating the single-sign on server and dispatch service for authenticating the user with more than one application taught by SINGH. Since SINGH is also directed to authenticating users over a network, the combination would have yielded predictable results. As taught by SINGH (Col. 9:13-15), such an implementation would improve the user experience by allowing the user to gain access to more than one application supported by a network with a single login procedure.

Regarding Claim 15, ROGERS in view of BOOTHBY and SINGH further teaches further comprising backgrounding the application prior to displaying to the user the authorization window (BOOTHBY, “The redirect causes the verifying server to provide the second web page to the computer user's browser, as shown at 40. The verifying server provides the second web page as a foreground window positioned over a backdrop frame. The content of the backdrop frame is provided by the requesting party.” Paragraphs 0061-62. The application of the requesting web page is put in the background, while a verifying server [authorization service] is executed in the foreground.)
and foregrounding the application after receiving the access token from the web service (BOOTHBY, “Hence, as shown at 80, the requesting server 26 provides the third web page that either confirms to the computer user 15 that the verification was successful or notifies the computer user 15 that the verification was unsuccessful. As shown at 90, the computer user 15 may view the third web page and may then continue browsing.” Paragraph 0069. After the user’s credentials are verified or not verified, the authorization service is terminated and the user is redirected to a confirmation page of the website that the user was viewing. The modal window is therefore no longer displayed in the foreground and the application that was in the back drop moves into the foreground.)

Regarding Claim 16, ROGERS in view of BOOTHBY and SINGH further teaches wherein the authorization window comprises a modal window. (BOOTHBY, “The foreground window may be presented as a suitably-sized and suitably positioned modal window, for example to occupy a central position within the second web page.” Paragraph 0028. See Figure 4, which shows an example of a modal window displayed over a main application window.)

Regarding Claim 17, ROGERS in view of BOOTHBY and SINGH further teaches wherein the authorization window is a child of the application. (BOOTHBY, “Frames in general allow a browser window to be split, with each frame showing different content. iFrames allow linking to different servers, i.e. the content for each iFrame may be provided by documents stored on different servers. The iFrame may be presented as a lightbox modal window. A modal window is subordinate to the main window and creates a mode of operation where only the modal window is active for interaction with the user and where the main window cannot be used.” Paragraph 0010. The modal authorization window is subordinate to the main window, which is equivalent to the authorization window being a child of the main application.)

Regarding Claim 18, ROGERS teaches a method for authorizing a user of a mixed reality display system, the method comprising: executing an application on the mixed reality display system, (“In particular embodiments, the client system 130 may use the virtual reality headset 132 to render, in a virtual space, a panel 202 that includes one or more applications 210a-210h, such as third-party applications that include games, a web browser, and any other kind of applications that may be supported by a virtual reality system. FIG. 2A illustrates a user 101 wearing a virtual reality headset 132 and using virtual reality input devices 134 to interact with a virtual reality environment 200” Paragraph 0046. See Figure 2A, which shows a 3D spatial environment generated by a head-mounted display. Also see Paragraph 0035, which discusses that the virtual reality environment is an augmented or mixed reality environment.)
the application generating application-specific virtual content for display to the user; (“FIG. 2B illustrates the result of selecting the application 210h (e.g., a web browser), which may cause the display of a panel 204 for the application 210h. In particular embodiments, the application 210h may include a plurality of selectable media 216a-216c and a media 216c to sign-in.” Paragraph 0047. See Figure 2B, which shows the execution of an application in the virtual reality environment.)
ROGERS does not teach registering a web address associated with the application; displaying to the user a modal authorization window while hiding the application-specific virtual content from display to the user; receiving a web response status code in response to user input entered via the modal authorization window, wherein the user input includes authentication credentials… and communicating the web response status code to the application using the web address associated with the application.
However, BOOTHBY, which is directed to authorizing a user using a modal window (Abstract, Figure 4), teaches registering a web address associated with the application; (“The requesting server may redirect the computer user's browser to the verifying server by sending a URL redirect to the computer user's browser. Optionally, the URL redirect contains a URL to a resource hosted by the requesting party that provides the content to be displayed in the backdrop frame. Alternatively, the requesting party may provide a URL to a resource hosted by the requesting party that provides the content to be displayed in the backdrop frame via a backchannel.” Paragraph 0027. A URL associated with the content of the requesting application is registered in order to present content in a background before a modal foreground window is displayed by the verifying server.)
displaying to the user a modal authorization window while hiding the application-specific virtual content from display to the user; (“The foreground window includes editable text fields where the computer user may enter the data to be verified, as indicated at 50.” Paragraph 0062. “The foreground window may be presented as a suitably-sized and suitably positioned modal window, for example to occupy a central position within the second web page. The foreground window may be presented as a lightbox relative to the backdrop frame, for example by greying out the colors of the backdrop frame. The backdrop frame may be provided as an iFrame. The backdrop frame is preferably modeless, such that the user cannot interact with the backdrop frame.” Paragraph 0028. A foreground modal window is presented to a user in order to obtain the user’s login or payment credentials. See Figure 4 window 120. The user is prevented from interacting with the application in the background. Also see Paragraph 0067, which discusses changing the opacity of the background window, thus hiding the application specific content from display to the user.)
receiving a web response status code in response to user input entered via the modal authorization window, wherein the user input includes authentication credentials… and communicating the web response status code to the application using the web address associated with the application. (“Once the data has been entered by the computer user, the verifying server may verify the data, for example by checking the data against entries stored in a database.” Paragraph 0063. The user’s input is communicated to a database hosted by the verifying service. “When the tokenized payments scheme provider 35 receives the authorization indicated at 206, the tokenized payments scheme provider 35 verifies the user identity and password, checks the consumer 15 has sufficient funds or credit and, if all is correct, authorizes the transaction. The tokenized payments scheme provider 35 then sends a confirmation to the merchant 25 that the transaction is authorized via a secure back channel as shown at 207. The tokenized payments scheme provider 35 also sends a redirect to the consumer's browser 16 as shown at 208. This causes the consumer's browser 16 to be redirected to a website provided by the merchant server 26 that provides notification as to whether or not the transaction was authorized, as shown at 209” Paragraph 0093. If authorization is successful, a confirmation message is provided to the application, and the user’s authorization request is completed.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the authorization of a user accessing application content in a virtual reality environment taught by ROGERS by backgrounding the application and displaying a modal window for obtaining the user’s credentials for verification by an authorization service as taught by BOOTHBY. Since both references teach aspects of user authorization, the combination would yield predictable results. Such an implementation would amount to presenting the modal window in the virtual reality environment of ROGERS, or to converting the foreground windows such as in Figures 2C and 2E into modal windows that communicate with a third party authorization service. Such an implementation would improve security and prevent unintended input into the application. As further discussed by BOOTHBY (Paragraphs 0025 and 0068), use of the modal window “fosters an increased level of trust for the user, satisfies the desire of the requesting server to retain some control of how the second webpage is presented, and also allows the verifying party to control how the data are to be entered.”
ROGERS in view of BOOTHBY does not teach wherein the authentication credentials are provided to the web via a dispatch service.
However, SINGH, which is directed to an SSO process, teaches wherein the authentication credentials are provided to the web via a dispatch service (“Tenants 16 connect to gateway 8 via access network 6 to receive connectivity to subscriber services for applications hosted by tenants 16. In this way, access network 6 may include a tenant portal to service provider network 2 which allows tenants 16 to exchange information with service provider network 2. A user of tenants 16 may be a subscriber who represents, for instance, an enterprise, a residential subscriber, or a mobile subscriber.” Column 8:37-44. “The request to initiate the authentication process may be, in some cases, based on application 30A receiving a request from a user interface (e.g., user interface 18A) to access application 30A. To initiate the authentication process, controller 200 may send a request for login information to user interface 18A. User interface 18A may present information to a user and detect responsive input in the form of login information. User interface 18A may output information about the login information over the network to the controller 200.” Column 17:53-61. See Figure 1: access network 6 is a dispatch service that communicates between the user interface 18 and the SSO unit 26. The authentication credentials are received at the dispatch service to be provided to the web service for authenticating the user. Also see Column 11:47-67.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the modal window in a VR environment for receiving authentication information of a user for accessing an application taught by ROGERS in view of BOOTHBY by incorporating the single-sign on server and dispatch service for authenticating the user with more than one application taught by SINGH. Since SINGH is also directed to authenticating users over a network, the combination would have yielded predictable results. As taught by SINGH (Col. 9:13-15), such an implementation would improve the user experience by allowing the user to gain access to more than one application supported by a network with a single login procedure.

Regarding Claim 19, ROGERS in view of BOOTHBY and SINGH further teaches wherein hiding the application-specific virtual content comprises one or more of: not displaying the application-specific virtual content, reducing opacity or luminance of the application-specific virtual content, increasing transparency of the application-specific virtual content, increasing display depth of the application- specific virtual content, decreasing a size of the application-specific virtual content, or displaying the modal authorization window in an immersive mode. (BOOTHBY, “an intermediate window with reduced opacity, say 50% opacity, may be positioned behind the lightbox window and in front of the backdrop frame to create a shadowed effect for the backdrop frame” Paragraph 0067. Hiding the application content includes at least changing an opacity of the application.)

Regarding Claim 20, ROGERS in view of BOOTHBY and SINGH further teaches wherein the modal authorization window prevents the application or other applications from receiving the user input. (BOOTHBY, “the verifying server may disable all functionality of the backdrop to ensure it is modeless. The verifying server may disable all scripts, all forms or all top level browsing access associated with the backdrop (or any combination of these).” Paragraph 0029. Also see Paragraphs 0010 and 0040, which further discuss that the functionality of a modal window includes disabling the background window or main application from receiving user input.)

	Regarding Claim 21, ROGERS in view of BOOTHBY and SINGH further teaches wherein the circuitry is configured to temporarily prevent the application and other applications from receiving user input during the authentication process (BOOTHBY, “The method may include providing the foreground window as a lightbox modal window. The method may include providing the backdrop frame as an iFrame, optionally using stylesheets to position the backdrop frame which may be done by specifying z-axis co-ordinates. The backdrop frame may be provided as a modeless window. The method may include disabling all functionality of the backdrop, for example by disabling all scripts or forms or top level browsing access associated with the backdrop. This may be done using HTML 5 sandbox commands.” Paragraph 0040. The user can only interact with the modal window as discussed in Paragraphs 0010 and 0028-29. The background applications are running in the backdrop frame. Since the backdrop frame is disabled while the foreground modal window is active, the applications in the backdrop are temporarily prevented from receiving user input.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Singleton (US 2019/0158569 A1) teaches an SSO server including communication between an application and cloud service. (¶ 104)
Sondhi (US 2015/0089622 A1) teaches an OAuth authorization server and communication between a client application and the server. (¶ 58-59, 71, 105)
Geusz (US 10,855,674 B1) teaches network-based authentication including an SSO agent for extending authentication to non-native applications. (Col 12:63-67)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.R.O./Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173